Citation Nr: 0913675	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-19 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Service connection for schizophrenia.

2.  Service connection for alcoholic hallucinations.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk



INTRODUCTION

The Veteran served on active duty from August 1975 to August 
1978, with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that denied 
service connection for schizophrenia and alcoholic 
hallucinations.  

The entitlement to service connection for schizophrenia is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.


FINDING OF FACT

The Veteran's acquired alcoholic hallucinations are the 
result of alcohol abuse.  


CONCLUSION OF LAW

Service connection for alcoholic hallucinations is barred as 
a matter of law.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.301, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  No compensation shall be 
paid, however, if the disability was the result of the 
person's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110, 1131.

The Veteran's service medical records from the National Guard 
show that the Veteran was hospitalized in 1984.  He was 
diagnosed with alcoholic hallucinations in remission and 
alcoholic dependency in remission.  Because the records show 
that the Veteran's hallucinations were due to alcohol abuse, 
the Veteran is not entitled to compensation for his alcoholic 
hallucinations. 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In the present case, although notice was sent to the veteran 
in January 2005, November 2004, and May 2005, the Board finds 
that VA was not required to comply with the  notice and duty 
to assist provisions because there is no legal basis for the 
Veteran's claim.  Accordingly, no further notification or 
assistance is required.  VAOPGCPREC 5-2004 (June 23, 2004), 
69 Fed. Reg. 59989 (2004).  


ORDER

Entitlement to service connection for alcoholic 
hallucinations is denied.  


REMAND

The Veteran served in the National Guard from July 1981 to 
October 1986.  The Veteran has provided some of his National 
Guard service records, but the records do not appear to be 
complete.  Thus, remand is necessary to request the Veteran's 
full records of his National Guard service, especially those 
surrounding his discharge in 1986.  

Furthermore, the Veteran has indicated that he underwent 
private treatment from May 1985 to July 1985.  He has not 
provided the records of that treatment, nor has he provided a 
release for the Board to obtain these records.  Those records 
may be highly relevant to the Veteran's claim.  Hence, 
further efforts should be undertaken to obtain them.

Additional development is needed prior to further disposition 
of the claim for service connection for schizophrenia.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. 
Brown, 8 Vet. App. 69 (1995).    

The Veteran underwent a VA examination in August 2004.  The 
examiner was not asked for a specific opinion as to the 
etiology of the Veteran's psychiatric disorder.  The examiner 
diagnosed the Veteran with schizophrenia, paranoid type, and 
alcohol dependence in full sustained remission.  The examiner 
opined that the Veteran's military stressors are as likely as 
not contributing factors in the onset of his psychotic 
symptomatology.  That opinion is, therefore, incomplete 
because it fails to properly address the correct question of 
whether any psychiatric disorder was incurred in or 
aggravated by service.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate records 
custodian to obtain medical and personnel 
records for the Veteran's duty in the Army 
National Guard of Ohio to specifically 
include documents relating to his 
discharge.  

2.  Contact the Veteran and ask him to 
either provide the private treatment 
records from May 1985 to July 1985 he has 
identified, or sign a release for VA to 
obtain those records.

3.  Schedule the Veteran for a VA mental 
disorders examination.  The claims file 
should be reviewed by the examiner and the 
report should note that review.  The 
rationale for all findings and conclusions 
should be set forth in a legible report.  
The examiner must clarify the Veteran's 
psychiatric diagnosis and specifically 
provide the following opinions:

(a)  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's psychiatric disorder is due to 
or the result of alcohol abuse, or

(b)  If not due to or the result of 
alcohol abuse, is it at least as likely 
as not (50 percent or greater 
probability) that any psychiatric 
disorder was incurred in or aggravated 
during any period of active duty or 
active duty for training.

4.	Then, readjudicate the claim.  If the 
decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the applicable 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


